Title: To Benjamin Franklin from Margaret Stevenson, 24 April 1775
From: Stevenson, Margaret
To: Franklin, Benjamin


Dear Sir
April th[e] 24 1775
I have only time till [to tell] you I hope your wellcom, to Philada: welcom i am shuer you ar but I mean in good health, and safe arrived, and my Daer Temple, pray tell him too writ to Mrs. Wolford. I hope you ar ashurd I take every opportunity to send your papers, by this Shipe. I am oblig’d to Mr. Baliy for Inquiring at the Coffehous. The Bishop sent to me to Let him know how to convey a letter to you: yesterday Mr. Alxander tuck me in his Coch to kins in town. I beg him to goe Jermen Street way: he dide. I cald at the Bishop was not at home. I left word withe the servant, but have not hearde, from his Lordship. Sir John is well and exeeding polit he expects to hear from you inclousd he says to me. Jonathan is not come I have not hard from him, I am told he is gon to Holland, Mr. Sthran is going to Bath much out of heath. All your friends ar well, excepct my selfe, and i am out of Sprits, but i hop my Dearst and Dear friend will whin he writs will rais them by saying he shall soon return. Oh my Dear Sir, I shall rejoys at that hapey day. I hop you recived your papers and letters by Magor Trent i wish him safe arrived, I wish to chat a grate dele with you if i cold drict [direct] my penn for you to read i should by [be] hapey [to] Enteartan you.
Well Sir wilst I was writing came Mr. Blowers off Boston his Wife a Daughter of Bengn. Kent, of the same place, he disered to Lodge hear for a month or too, as he is i Sad American; I wold make op Dr. Fs bead for him and he is a friend of Jona. Wiloms [Williams] so he and wife Sleeps hear to Mor: night, and Nany and I shall be full of Bissnes. I most make up your Packit, and to the Coffee Hous with it my self that I see this Capt. Price, and beg his Specialle Care, I have inclosd all your lettrs, and my Love to Mr. and Mrs. Bach Dear Temple &ct: &ct: My Prayrs and Besst wishes atand you in all place[s]. God Allmity Bless and keep you in health and give you all you wish or wante, which is the constant prayer, Dear Sir, Your Sincer freind and oblig’d Servant
Margt Stevenson

Mr. Gorman is come and tells me he has drawn on Mr. Tood for the six pip of Burgandy he will write to you by the next opportuny. He has sent too hamprs of Shamppane for the Gentleman to tast. If Shold like he says he can sueply them.

 
Addressed: Dr. Franklin
Endorsed: Mrs. Stevenson
